Per Curiam.
This proceeding was commenced by the State Board of Law Examiners for the disbarment of Carl A. Johnson, Jr., an attorney at law licensed to practice in the State of Minnesota. It appears from the petition of the board that respondent has been since October 17, 1963, duly licensed to practice law in the State of Minnesota; that on April 22, 1965, the grand jury of Blue Earth County, State of Minnesota, indicted him for the crime of murder in the first degree; that on October 14, 1965, in open court respondent did enter a plea of guilty and was duly adjudged guilty of the crime of murder in the third degree and was committed by order of the district court to the commissioner of corrections for a term not to exceed 25 years. Attached to the petition of the Board of Law Examiners is a certified copy of the court proceedings involving the arraignment, plea, and sentence of respondent.
The order of this court requiring respondent to answer to the charges of the petition of the Board of Law Examiners having been duly served upon respondent on April 11, 1966, and the time for answering having now expired,
It Is Ordered that pursuant to the rules of this court respondent, Carl A. Johnson, Jr., be and he hereby is disbarred and his name shall be stricken from the roll of attorneys in this state.